Citation Nr: 0331105	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Master of Business Administration degree.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denying entitlement to Chapter 31 sponsorship for the 
veteran's pursuit of a program of education leading to the 
award of a Master of Business Administration (MBA) degree.  

The veteran was afforded a hearing before the Board in 
Washington, DC, in February 2003, and in connection with 
such hearing additional documentary evidence was submitted 
for consideration, with a waiver of initial review by the 
RO.


REMAND

In this appeal, the veteran asserts that he is entitled to 
an additional program of vocational rehabilitation training 
for his pursuit of an MBA degree, notwithstanding his prior 
receipt of Chapter 31 benefits which enabled him to obtain a 
Bachelor of Business Administration degree in 2001.  The 
underlying reasoning is that, despite his good-faith efforts 
to obtain suitable employment in his chosen field, he was 
unable to do so and advanced training is needed to ensure a 
competitive advantage over other job applicants.  In this 
regard, the veteran notes that he cannot compete with other 
individuals with undergraduate degrees who are less than 30 
years of age and able-bodied.  It is also argued that a 
change for the worse with respect to his service-connected 
disabilities warrants further Chapter 31 training.  

Reentry into a program of Chapter 31 training is governed by 
the following legal authority:

A veteran who has been found rehabilitated under 
provisions of [38 C.F.R.] § 21.283 may be 
provided an additional period of training or 
services only if the following conditions are 
met:  (1) The veteran has a compensable service-
connected disability and either; (2) current 
facts, including any relevant medical findings, 
establish that the veteran's service-connected 
disability has worsened to the extent that the 
effects of the service-connected disability 
considered in relation to other facts precludes 
him or her from performing the duties of the 
occupation for which the veteran previously was 
found rehabilitated; or (3) the occupation for 
which the veteran previously was found 
rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of the veteran's 
specific employment handicap and capabilities. 

38 C.F.R. § 21.284(a) (2003).  

While it is shown that the veteran has one or more 
compensable service-connected disabilities, there is absent 
from the record up-to-date medical findings as to the status 
of those disorders (hammertoes, right foot; chronic low back 
pain from lumbar strain; chronic patellofemoral syndrome 
with laxity and limitation of motion) and their impact upon 
the performance of the occupation for which he previously 
trained.  Clarifying data are also found to be needed as to 
any changed circumstances which may render that occupational 
goal unsuitable, given the veteran's employment handicap and 
capabilities.  As such, remand is required.

Also, it is apparent that, aside from the undersigned's 
brief overview of The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) at 
the Board hearing in February 2003, no attempt has been made 
to date to comply with such legislation, which became law in 
November 2000.  The VCAA significantly added to the 
statutory law concerning the VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to its duty to assist and including an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:  

1.  The veteran's claims folder should 
be obtained and associated with the 
vocational rehabilitation counseling 
folder already of record.

2.  The RO must thereafter review the 
record and ensure that all notification 
and development actions required by the 
VCAA are completed as to the issue 
presented.  As part of such actions, the 
RO must advise the veteran of the 
information and evidence needed to 
substantiate his claim, notice in 
writing what evidence, if any, will be 
obtained by him and precisely what 
evidence, if any, will be retrieved by 
VA.  38 U.S.C.A. § 5103.

The veteran must also be instructed as 
to his right to submit any argument or 
evidence in support of his claim, and in 
particular any evidence tending to 
indicate that he is entitled to reenter 
Chapter 31 training for the pursuit of 
an MBA degree.  He should also be asked 
to furnish evidence of any current and 
prior employment, the dates and duties 
thereof, and any limitations encountered 
with respect to the performance of any 
such work due exclusively to his 
service-connected disabilities.  

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the "VCAA 
letter" to the veteran begins the one-
year period.  Also, inform the veteran 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination in 
order to assess the current severity of 
his service-connected right foot 
hammertoes, as well as his low back and 
knee disorders, and their impact upon 
his vocational goal of obtaining and 
maintaining employment as a management 
trainee, sales manager or systems 
analyst.  The claims folder must be made 
available to the examiner for review 
prior to any examination.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth and 
the examiner should specifically set 
forth any and all work-related 
limitations resulting from the veteran's 
service-connected disabilities.  

The examiner is asked to respond to the 
following:

Is it at least as likely as 
not that the veteran's 
service-connected disabilities 
alone preclude him from 
performing full-time 
employment as a management 
trainee, sales manager or 
systems analyst?

Use by the examiner of the "at 
least as likely as not" 
language in formulating a 
response to the foregoing is 
required.

4.  Subsequent contact with the 
veteran's current VA counseling 
psychologist should be initiated in 
order to ascertain what physical and 
mental capabilities are required of the 
occupation for which the veteran 
previously was found rehabilitated.  
Note that the individualized written 
rehabilitation plan of April 1999 
reflected a program goal of employment 
as a systems analyst, with the 
individualized employment assistance 
plan of January 2001 and an amendment of 
February 2001 showing employment 
objectives of management trainee and 
sales operation/manager, with reference 
to the Dictionary of Occupational 
Titles, Number 189, Miscellaneous 
Managers Officials.  

Also, it must be determined by the 
counselor in what way the occupation for 
which the veteran previously was found 
rehabilitated under Chapter 31 is 
suitable for him, given his specific 
employment handicap and capabilities.  

Finally, the counselor should, in 
addition, ascertain whether an MBA 
degree is generally considered to be a 
prerequisite for entry level employment 
in the occupation for which Chapter 31 
training was previously undertaken by 
the veteran.  The basis for such 
findings must be fully detailed.

5.  Thereafter, the RO should then 
readjudicate the issue on appeal on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be prepared and furnished to 
him and his representative and they 
should then be afforded a reasonable 
period of time for a reply.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as 
a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




